     Case 1:18-cr-00199-JTN ECF No. 79 filed 10/18/18 PageID.198 Page 1 of 3

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA                               Case No. 1:18-CR-199
                       Plaintiff,
v.                                                     Hon. Janet T. Neff

MICHAEL MARCUS DILLARD                                 GOVERNMENT'S
                       Defendant(s).                   INITIAL PRETRIAL CONFERENCE
                                                       SUMMARY STATEMENT

I.    DISCOVERY
      A.    Statements of Defendant

            1.    Oral Statements (Rule 16(a)(1)(A))
                  There are no written records of oral statements or other oral statements as
                  defined in Rule 16(a)(1)(A).
                  There are the following written records of oral statements:
                  Statements made to U.S. Postal Inspection agents on 7/17/2018




                  The substance of which
                       has been disclosed to defense counsel.
                       will be disclosed to defense counsel by the initial pretrial conference .

            2.    Written or Recorded Statements (Rule 16(a)(1)(B))
                  There are no written or recorded statements or grand jury testimony of
                  defendant.
                  There are the following written or recorded statements or grand jury
                  testimony:




                  All written or recorded statements
                       have been disclosed to defense counsel.
                       will be disclosed to defense counsel by                                  .
Case 1:18-cr-00199-JTN ECF No. 79 filed 10/18/18 PageID.199 Page 2 of 3

 B.    Defendant's Prior Record (Rule 16(a)(1)(D))

       The Government has made due inquiry and is not aware of any prior criminal record.
       The Government has disclosed defendant's prior criminal history.
       The Government is now making inquiry into defendant's prior criminal history. The
       results will be disclosed to defense counsel upon receipt.

 C.    Documents and Tangible Objects (Rule 16(a)(1)(E))
       The Government has no documents, tangible objects, or physical evidence required
       to be disclosed.
       The Government has the following documents, tangible objects, and physical
       evidence:
            Drug Paraphernalia        Drug Records              Inventory (attached)
            Controlled Substances:
            Records:     Retail transactions, credit card transactions, phone, Facebook
            Firearms:
            Other:      Credit and SV cards, stolen mail, cell phones, video images, photos

       The Government voluntarily notifies the defendant of the following search warrants
       issued and the warrant returns:
            State
            Federal:
             Case No.     18-MJ-328            Re:          Nine electronic devices
             Case No.     18-MJ-327            Re:            Facebook accounts
             Case No. 18-MJ-287, 288, 289      Re: Cellular telephone location information
       They have been made available for inspection and copying by defense counsel.
       Defense counsel should make arrangements with:
                  AUSA Christopher O'Connor to view the physical evidence


D.    Reports of Examinations and Tests (Rule 16(a)(1)(F))
      The Government has no reports of examinations or tests required to be disclosed by
      Rule 16.
      The Government has or expects to have reports of the following examinations and
      tests:
           Drug Analysis                    Handwriting                    Fingerprints
           DNA                              Firearms/Nexus                 Gun Operability
           Computer Forensics               Other:

 E.    Reciprocal Discovery

       The Government seeks reciprocal discovery.
       Case 1:18-cr-00199-JTN ECF No. 79 filed 10/18/18 PageID.200 Page 3 of 3

       F.       Notice Under FRE 404(b)

                The Government does not presently intend to introduce 404(b) evidence.

                The Government does presently intend to introduce the following 404(b) evidence:




              The Government will provide pretrial notice of 404(b) evidence by                              .


        G.      Other Discovery Matters




II.     TRIAL
        A.      The Government requests a            jury        non-jury trial.
        B.      The length of trial excluding jury selection is estimated at       2.5 days        .


III.    MISCELLANEOUS
             This case may be appropriate for expedited resolution.
             The Government is unaware at this time of any known conflict with defendant's
             representation by counsel. The United States will immediately advise counsel if any
             such conflict becomes known.
             The Government is aware of the following potential conflicts:




             Government's plea negotiation policy:

             Any plea offer and deadline will be communicated in writing to Defendant's counsel.

             If a guilty plea is entered less than 14 days before the date of the final pretrial
             conference, the government will not move for a one-level reduction of the offense level
             pursuant to U.S.S.G. § 3E1.1(b).




Date            October 18, 2018                              /s/ Christopher M. O'Connor
                                                   Counsel for the United States

                                                                                                   (Rev. 07/27/2015)
